OPINION AND DECREE
*367OPINION OF THE COURT
MORROW, Chief Judge.
Luafuluvale [sic] filed his application to he registered as the holder of the matai name Vaovasa attached to the village of Onenoa. Faitau filed an objection to the proposed registration and became a candidate for the name. Hence this litigation. See Sec. 932 of the A. S. Code.
Section 926 of the A. S. Code as amended prescribes the qualifications for holding a matai title or name. The evidence showed that each of the candidates possesses the necessary qualifications and is, therefore, eligible to be registered as the holder of a matai title or name.
Section 933 of the A. S. Code as amended prescribes the law which the Court shall follow in determining which one of opposing candidates for a matai name shall be registered as its holder. It reads as follows:
“Consideration Given by Court: In the trial of matai name cases, the High Court shall be guided by the following in the priority listed:
(a) The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise the male descendant shall prevail;
(b) The wish of the majority or plurality of those members of the family related by blood to the title;
(c) The forcefulness, character, personality, and capacity for leadership of the candidate;
(d) The value of the holder of the matai name to the government of American Samoa.”
With respect to the issue of hereditary right, the evidence shows that candidate Luafuluvalu is the great-great-grandson of Vaovasa Falatu and has Vie Vaovasa blood in his veins. It shows that candidate Faitau is the grandson of Vaovasa Tuaila and has V4 Vaovasa blood in his veins. It follows, .therefore, that Faitau prevails over Luafuluvalu on the issue of hereditary right, and we so find.
*368Faitau and Luafuluvalu each filed with the Court a petition purporting to be signed by those blood-members of the Vaovasa Family, favoring his candidacy. There were 355 signatures on the petition for Faitau and 182 on the petition for Luafuluvalu. Each candidate testified that all of the signatures on his petition were those of blood-members of the Family. Faitau testified that only 8 of the signers on Luafuluvalu’s petition were blood-members while 8 others were members (persons married to the family or adopted into it) but not blood-members, and that all of the remaining 166 were non-members. Luafuluvalu testified that only 52 of the 355 on Faitau’s petition were blood-members. After weighing all of the evidence on the issue of the wish of the majority or plurality of the family, it is our conclusion that it preponderates in favor of the view that the majority of the Vaovasa Family wish Faitau to be the holder of the name Vaovasa. Consequently, we find that Faitau prevails over Luafuluvalu on the issue of the wish of the majority or plurality of the family.
Luafuluvalu is 35 years old. He graduated from Foyer School and also from the Samoan High School. He became a teacher in 1952 and is now principal of the grade school at Onenoa. He speaks English. Luafuluvalu served as a Samoan Marine during the war. He has plantations on which he does some work. He sells part of the produce from his plantations. During part of his spare time he engages in fishing and sells part of his catch. According to his own testimony he has never rendered any service to former holders of the name Vaovasa. He has been using the matai name Vaovasa ever since 1955 without being registered as such holder. This has been in direct violation of Sec. 935 of the A. S. Code which makes it a misdemeanor to use a matai name without prior registration, punishable by a fine or imprisonment, or both. According to his own admissions on the witness stand he used some school money in *369his custody which the Department of Education later recovered through deductions from his salary as a teacher. He appeared to have been in difficulty over some church money also.
Faitau is 38 years old. He completed the 7th grade in the Marist Brothers’ School and speaks English fairly well. After quitting school he worked on family plantations. Later he became a carpenter, working as such for the Department of Public Works. During the war he served as a Samoan Marine. After the war he became a police officer which he still is. Faitau rendered service to former holders of the Vaovasa title. He lived in the Vaovasa Family in Onenoa for 4 years, although he now lives in Amanave. Faitau has plantations from which he sells taro, bananas, breadfruit, and copra. He raises pigs and chickens, some of which he sells.
During the course of the hearing the judges had an excellent opportunity to observe the personality of each of the candidates. It is our conclusion from the evidence and our observation of them that they are on a parity with respect to the issue of forcefulness, character, personality, and capacity for leadership, and we so find.
In view of our prior findings, it is not necessary for us to make a finding as to the issue of value of the holder of the matai name to the Government of American Samoa. Nevertheless, it is our conclusion from the evidence and our observations of the respective candidates that Faitau prevails over Luafuluvalu on this issue, and we so find. There is a question mark in our minds as to the value to the Government of the holder -of a matai name who has used a matai name in violation of the law for 3 years and who also has gotten into difficulty with his employer through improper use of his employer’s money.
Since we have found that Faitau prevails over Luafuluvalu on the 1st, 2nd, and 4th issues and is on a parity with him as respect the 3rd issue, it follows that Faitau should *370be registered as the holder of the matai name Vaovasa of Onenoa.
DECREE
Accordingly, it is ORDERED, ADJUDGED and DECREED that Faitau shall be registered as the holder of the matai name Vaovasa attached to the village of Onenoa.
Costs in the sum of $25.00 are hereby assessed against Luafuluvalu, the same to be paid within 30 days.